

115 HR 6291 IH: Efficient Drug Disposal Act of 2018
U.S. House of Representatives
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6291IN THE HOUSE OF REPRESENTATIVESJune 28, 2018Mr. Rice of South Carolina (for himself and Mr. Norman) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo exempt from certain requirements of the Clean Air Act incinerator units owned and operated by a
			 Federal, State, or local law enforcement agency when used for the sole
			 purpose of destroying contraband or household pharmaceuticals, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Efficient Drug Disposal Act of 2018. 2.Incineration of contraband and household pharmaceuticals by law enforcement agenciesSection 129(g)(1) of the Clean Air Act (42 U.S.C. 7429(g)(1)) is amended—
 (1)by striking or (C) and inserting (C); and (2)by striking the period at the end and inserting or (D) other categories of solid waste incinerator units referred to in section (a)(1)(E) owned and operated by a Federal, State, or local law enforcement agency when used for the sole purpose of destroying contraband or household pharmaceuticals collected by a Federal, State, or local law enforcement agency..
			